Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 1 of 30. PageID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

  

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) c © 2 Fy
V. ) CASE NO.
) Title 21, United States Code,
GARY FRANTZ, ) Sections 841(a)(1), (DO),
CHRISTOPHER FULK, ) (b)(2), ang i PARAS
Defendants. )

GENERAL ALLEGATIONS
At all times material and relevant to this Indictment:
I. Qverview

1. From on or about January 2005 and continuing through on or about June 8, 2017,
Defendants GARY FRANTZ illegally distributed hundreds of thousands of doses of prescription
painkillers to customers located in the Northern District of Ohio. He did so using his “medical”
offices located in Mansfield, Ohio, by issuing drug orders purporting to be “prescriptions” for
Schedule II controlled substances, primarily oxycodone, hydrocodone, methadone, and fentanyl,
to customers whom he characterized as “patients.”

2. Between January 2005 and continuing through on or about June 8, 2017,
CHRISTOPHER FULK was one of FRANTZ’s “patients.” During this time, FRANTZ wrote
“prescriptions” for large quantities of Schedule I controlled substances, including oxycodone

pills and fentanyl patches. FULK received tens of thousands of oxycodone pills from FRANTZ.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 2 of 30. PagelD #: 2

3. Between 2008 and continuing through on or about February 2018 FULK
distributed oxycodone pills and fentanyl patches to others in the Northern District of Ohio.

IL. The Controlled Substances Act

 

4, The Controlled Substances Act (“CSA”) governed the manufacture, distribution,
and dispensing of controlled substances in the United States. With limited exceptions, the CSA
made it “unlawful for any person knowingly or intentionally” to “distribute or dispense... a
controlled substance” or conspire to do so.

5. The term “controlled substance” meant a drug or other substance included in
Schedules I, II, II, IV, and V of the CSA. The term “dispense” meant to deliver a controlled
substance to an ultimate user or research subject by, or pursuant to the lawful order of, a
practitioner; it included the prescribing and administering of a controlled substance. The term
“distribute” meant to deliver (other than by administrating or dispensing) a controlled substance.
The term “practitioner” meant a physician, medical doctor, dentist, or other person licensed,
registered, or otherwise permitted by the United States or the jurisdiction in which he or she
practiced, to distribute a or dispense a controlled substance in the course of professional practice.

6. Defendant GARY FRANTZ, was a medical doctor licensed by the State of Ohio
Medical Board and considered a “practitioner” within the meaning of the CSA.

7. Individual practitioners who wanted to distribute or dispense controlled
substances in the course of professional practice were required to register with the Attorney
General of the United States (“Attorney General’’) before they were legally authorized to do so.
Such individual practitioners were assigned a registration number by the Drug Enforcement

Administration (“DEA”).
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 3 of 30. PagelD #: 3

8. GARY FRANTZ was registered with the Attorney General and DEA under
registration number AF8975774.

9. Practitioners registered with the Attorney General were authorized under the CSA
to write prescriptions for, or to otherwise dispense Schedule II, HI, [V, and V controlled
substances, so long as they complied with the requirements of their registrations. 21 U.S.C.

§§ 822(b). The CSA prohibited any person from knowingly and intentionally using a DEA
registration number issued to another person in the course of distributing or dispensing a
controlled substance. |

10. For medical doctors, compliance with the terms of their registrations meant that
they could issue a prescription for a controlled substance to a patient only if the prescription was
“issued for a legitimate medical purpose by an individual practitioner acting in the usual course
of professional practice.” 21 C.F.R. §1306.04(a). A doctor violated the CSA and Code of
Federal Regulations if he issued a prescription for a controlled substance outside the usual course
of professional medical practice and not for a legitimate medical purpose. Such knowing and
intentional violations subjected the doctor to criminal liability under Section 841(a) of Title 21,
Untied States Code. 21 C.F.R. § 1306.04(a).

11. The CSA’s “scheduling” of controlled substances was based on their potential for
abuse, among other considerations. There are five schedules of controlled substances:
Schedules J, II, Il, 1V, and V. Drugs that had a high potential for abuse and could lead to severe
psychological or physical dependence were classified as Schedule II controlled substances.
Drugs that had a potential for abuse and could lead to moderate or low physical dependence or

high psychological dependence were classified as Schedule [I controlled substances. Drugs that
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 4 of 30. PagelD #: 4

had a low potential for abuse and could lead to limited physical or psychological dependence
were classified as Schedule IV controlled substances. 21 U.S.C. § 812.

12. Pursuant to the CSA and its implementing regulations, oxycodone was classified
as a Schedule II narcotic controlled substance based on its high potential for abuse and potential
for severe psychological and physical dependence. Oxycodone was sold under a variety of brand
names, including OxyContin, Percocet, and Endocet, as well as generic forms. Oxycodone was
one of the strongest prescription painkilling substances approved for use in the United States,
and it was very addictive. When abused, oxycodone could be taken orally (in pill form), chewed,
or crushed and snorted. Oxycodone caused euphoria and a high that persons with a dependency
and no actual medical necessity would seek.

13. OxyContin, Percocet, and Roxicet were name brand Schedule II controlled
substances in which oxycodone was the active ingredient. Percocet and Roxicet combined
oxycodone and acetaminophen, also abbreviated “APAP.” When OxyContin, Percocet, and
Roxicet tablets were legally prescribed for a legitimate medical purpose, they were intended to
be taken orally for the management of moderately severe to severe pain under the careful
supervision of a treating physician. Because they contain oxycodone, OxyContin, Percocet, and
Roxicet tablets could be highly addictive, and the withdrawal symptoms of OxyContin, Percocet,
and Roxicet addiction could be severe.

14. Pursuant to the CSA and its implementing regulations, fentanyl — a potent
synthetic opioid — was classified as a Schedule H controlled substance based on its potential for
abuse and physical and psychological dependence. Fentanyl pharmaceutical products were
available in the dosage forms of oral transmucosal lozenges under the brandname Actiq,

effervescent buccal tablets under the brandname Fentora, sublingual tablet under the brandname
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 5 of 30. PagelID #: 5

Abstral, sublingual spray under the brandname Subsys, nasal spray under the brand name
Lazanda, transdermal patches under the name Duragesic, and injectable formulations. When
fentanyl was legally prescribed for a legitimate medical purpose in the oral transmucosal
lozenges and effervescent buccal tablets forms, it was for the management of breakthrough
cancer pain in patients who are already receiving opioid medication for their underlying
persistent pain. Transdermal patches were used in the management of chronic pain in patients
who require continuous opioid analgesia. Fentanyl was about 100 times more potent than
morphine as an analgesic. Fentanyl was abused for its intense euphoric effects. Fentanyl served
as a direct substitute for heroin in opioid dependent individuals. However, fentanyl is a very
dangerous substitute for heroin because it is much more potent than heroin and results in
frequent overdoses that can lead to respiratory depression and death. Fentanyl had
pharmacological effects and produced analgesia, sedation, nausea, vomiting, itching, and
respiratory depression.

15. Pursuant to the CSA and its implementing regulations, methadone — a
pharmaceutical opioid — was classified as a Schedule II controlled substance, based on its
potential for abuse and physical and psychological dependence. Methadone was sold generically
or under a variety of brand names, including Methadose and Dolophine, and it came in a variety
of strengths. When Methadone was legally prescribed for a legitimate medical purpose, it was
primarily used as a pain reliever and, separately, as part of drug-addiction detoxification and
maintenance protocol. Methadone was a narcotic pain reliever that had the potential for being
abused. The major hazards of abusing methadone were respiratory depression and systemic

hypotension, and when abused could result in respiratory arrest, shock, cardiac arrest, and death.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 6 of 30. PagelD #: 6

16. Pursuant to the CSA and its implementing regulations, hydrocodone — an
addictive narcotic prescription painkiller — was classified as a Schedule III controlled substance
until October 4, 2014, when it was classified as a Schedule II controlled substance, based on its
potential for abuse and physical and psychological dependence. Hydrocodone was sold
generically or under a variety of brand names, including Vicodin, Vicoprofen, Lortab, and
Norco, and it came in a variety of strengths. When hydrocodone was legally prescribed for a
legitimate medical purpose, it was typically used to combat acute, moderate to severe pain under
the careful supervision of a treating physician. Hydrocodone successfully diminished pain, but it
was addictive and the withdrawal symptoms of hydrocodone addiction could be severe. When
abused, hydrocodone could be taken orally (in pill form), chewed, or crushed and snorted.
Hydrocodone caused euphoria and a high that persons with a dependency and no actual medical
need for the drug would seek.

17. Pursuant to the CSA and its implementing regulations, amphetamine was a
stimulant classified as a Schedule I controlled substance based on its high potential for abuse
and potential for severe psychological and physical dependence. “Amphetamine” included the
drug itself, as well as “its salts, optical isomers, and salts of its optical isomers” and was
available as both generic and brand name substances such as Adderall, Adderall XR,
Dextroamphetamine, Dexedrine, Amphetamine, Biphetamine, Obertrol. Amphetamines and
other stimulants could be abused in several ways, including swallowing, if in a pill form; snorted
in powder; injected with a needle or syringe; or heated into crystal form and smoked. Stimulant
overdoses could lead to heart problems, strokes, and convulsions and have resulted in death
when not treated immediately. Amphetamine abuse could cause sudden death and serious

cardiovascular adverse reactions.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 7 of 30. PagelD #: 7

18. Pursuant to the CSA and its implementing regulations, tramadol was an opioid
analgesic used for the treatment of moderate to moderately severe pain, classified under the CSA
as a Schedule IV drug. Abuse and adverse effects of tramadol were similar to those of other
opioid analgesics.

19. Pursuant to the CSA and its implementing regulations, benzodiazepines, including
alprazolam, lorazepam, clonazepam, diazepam, and temazepam, were classified under the CSA
as Schedule IV drugs. Benzodiazepines were a class of drugs that produced central nervous
system depression and were most commonly used to treat insomnia and anxiety. Tehre was a
potential for dependence on and abuse of benzodiazepines particularly by individuals with a
history of multi-substance abuse. Alprazolam, lorazepam, clonazepam, diazepam, and
temazepam were the five most prescribed benzodiazepines. Benzodiazepines, particularly those
having a rapid onset, were abused to produce a euphoric effect. Diazepam and alprazolam were
used in combination with methadone to potentiate methadone’s euphoric effect.

20. Zolpidem (zolpidem tartrate), a non-benzodiazepine hypnotic medication, was
classified under the CSA as a Schedule IV drug based on its relatively lower potential for
physical and psychological dependence as compared to Schedule III drugs. Zolpidem was sold
under the brand names Ambien, Ambien CR, and Zolpimist. Zolpidem could be habit forming.
When legally prescribed for a legitimate medical purpose, Zolpidem Tartrate was typically used
for the short-term treatment of insomnia characterized by difficulties with sleep initiation.
Zolpidem, like other sedative-hypnotic drugs, had central nervous system (“CNS”) depressant
effects similar to alcohol. As such, it was sometimes abused by persons who had no legitimate
medical need to take it. Zolpidem was typically abused in oral pill form and was often abused in

conjunction with opiates and other CNS depressants.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 8 of 30. PagelD #: 8

COUNT 1
(Conspiracy to Distribute and Dispense Controlled Substances, 21 U.S.C. §§ 846 and 841(a)(1))

The Grand Jury charges:

21. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

22. Beginning at least on or about January 10, 2005 and continuing through on or
about June 8, 2017, the exact dates to the Grand Jury unknown, in the Northern District of Ohio,
Eastern Division, Defendants GARY FRANTZ and CHRISTOPHER FULK did unlawfully,
knowingly and intentionally combine, conspire, confederate, and agree together and with each
other and with diverse others known and unknown to the Grand Jury, to knowingly and
intentionally distribute and dispense oxycodone, fentanyl, and methadone, Schedule II controlled
substances, and diazepam, a Schedule IV controlled substance, outside the usual course of
professional practice and not for a legitimate medical purpose, in violation of Title 21, United
States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

MANNER AND MEANS

 

23. It was part of the conspiracy that:

A. GARY FRANTZ used his DEA registration number to prescribe quantities of
oxycodone, fentanyl, methadone, and diazepam to CHRISTOPHER FULK, whom he described
a “patient,” outside the usual course of professional practice and not for a legitimate medical
purpose.

B. FRANTZ operated a “medical” office located in Mansfield, Ohio.

C, FRANTZ distributed multiple “prescriptions” for large quantities of high doses of
Schedule II controlled substances, including 80 mg OxyContin and 30 mg oxycodone pills, to

Fulk each month.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 9 of 30. PagelD #: 9

D. FRANTZ also distributed “prescriptions” for fentanyl to Fulk in combination with
the high doses of oxycodone FRANTZ was prescribing.

E. FRANTZ distributed “prescriptions” for high doses of oxycodone pills and
fentanyl patches to FULK without conducting routine urine screens or pill counts.

F, FRANTZ distributed combinations of “prescriptions” for controlled substances
that were dangerous to consume in combination, outside the usual course of professional
practice, and not for any legitimate medical purpose.

G. FRANTZ distributed “prescriptions” for large quantities and high doses of
Schedule II controlled substances to FULK after speaking with pharmacists who had concerns
about the quantities and doses that FRANTZ was distributing.

H. FRANTZ lowered the quantities of his of the substances in his “prescriptions” to
FULK to avoid law enforcement scrutiny rather than based on FULK’s individualized medical
need.

I. FRANTZ continued to distribute “prescriptions” for controlled substances to
FULK after family members expressed concerns about the effects the substances were having on
Fulk.

J. FRANTZ distributed “prescriptions” for controlled substances to FULK from
FRANTZ’s residence in Mansfield, Ohio.

K. FRANTZ communicated with Fulk about distributing “prescriptions” for
controlled substances via text message.

L. FULK sold and distributed thousands of oxycodone pills and hundreds of fentanyl

patches that he received from FRANTZ to various customers in the Mansfield, Ohio, area.
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 10 of 30. PagelD #: 10

M. FULK directed a family member to pick up “prescriptions” for controlled
substances from FRANTZ at FRANTZ’s residence in Mansfield, Ohio.

N. FULK directed his customers to pick up controlled substances from pharmacies
and from FULK’s residence.

ACTS IN FURTHERANCE OF THE CONSPIRACY

24. In furtherance of the conspiracy and to effect the objectives thereof, FRANTZ and
FULK performed the following acts in the Northern District of Ohio, including but not limited to
the following:

25. In October 2012, FRANTZ distributed “prescriptions” for 180 80mg OxyContin
pills, 1,080 30mg OxyContin pills, and 30 100 mcg/hr fentanyl patches to FULK.

26. In November 2012, FRANTZ distributed “prescriptions” for 120 80mg
OxyContin pills, 1,080 30mg oxycodone pills, 15 100mcg/hr fentanyl patches, 1,240 5mg
diazepam pills to FULK

27. In December 2012, FRANTZ distributed “prescriptions” for 120 80mg
OxyContin pills, 1,860 30mg OxyContin pills, 27 100mcg/hr fentanyl patches to FULK.

28. In January 2013, FRANTZ distributed “prescriptions” for 60 40mg OxyContin
pills, 1,980 30mg oxycodone pills, and 30 100mcg/hr fentanyl patches to FULK.

29. In February 2013, FRANTZ distributed “prescriptions” for 120 80mg OxyContin
pills, 60 40mg OxyContin pills, 1,980 30mg oxycodone pills, and 21 100meg/hr fentanyl patches
to FULK.

30. In March 2013, FRANTZ distributed “prescriptions” for 120 80mg OxyContin
pills, 60 4mg OxyContin pills, 1,980 30mg oxycodone pills, and 45 100mcg/hr fentany! patches

to FULK.

10
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 11 of 30. PagelD #: 11

31. In April 2013, FRANTZ distributed “prescriptions” for 120 80mg OxyContin
pills, 60 40mg OxyContin pills, 1,980 30mg oxycodone pills, and 30 100mcg/hr fentanyl patches
to FULK.

32. In May 2013, FRANTZ distributed “prescriptions” for 240 80mg OxyContin pills,
60 40mg OxyContin pills, 2,640 30mg oxycodone pills, 30 100mcg/hr fentanyl patches, and
1,440 5mg diazepam pills to FULK.

33. In June 2013, FRANTZ distributed “prescriptions” for 120 80mg OxyContin pills,
60 40mg OxyContin pills, 1,980 30mg oxycodone pills, and 30 100mcg/hr fentanyl patches to
FULK.

34. InJ uly 2013, FRANTZ distributed “prescriptions” for 60 40mg OxyContin pills,
1,980 30mg oxycodone pills, and 15 100meg/hr fentanyl patches to FULK.

35. In August 2013, FRANTZ distributed “prescriptions” for 2,760 30mg oxycodone
pills, and 30 100mcg/hr fentanyl patches to FULK.

36. In September 2013, FRANTZ distributed “prescriptions” for 1,560 30mg
oxycodone pills to FULK.

37. In October 2013, FRANTZ distributed “prescriptions” for 1,760 30mg oxycodone
pills, 30 100mcg/hr fentanyl patches, and 1,440 5mg diazepam pills to FULK.

38. In November 2013, FRANTZ distributed “prescriptions” for 2,340 30mg
oxycodone pills to FULK.

39. In December 2013, FRANTZ distributed “prescriptions” for 2,340 30mg
oxycodone pills, and 30 100mcg/hr fentanyl patches to FULK.

40. In January 2014, FRANTZ distributed “prescriptions” for 3,120 30mg oxycodone

pills, and 45 100mcg/hr fentanyl patches to FULK.

il
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 12 of 30. PagelD #: 12

41. In February 2014, FRANTZ distributed “prescriptions” for 2,340 30mg
oxycodone pills, and 30 100mcg/hr fentanyl patches to FULK.

42. In March 2014, FRANTZ distributed “prescriptions” for 1,932 30mg oxycodone
pills to FULK.

43. In April 2014, FRANTZ distributed “prescriptions” for 2,340 30mg oxycodone
pills, and 1,440 Smg diazepam pills to FULK.

44, In May 2014, FRANTZ distributed “prescriptions” for 2,340 30mg oxycodone
pills to FULK.

45.  InJune 2014, FRANTZ distributed “prescriptions” for 2,340 30mg oxycodone
pills, and 15 100mcg/hr fentanyl patches to FULK.

46.  InJuly 2014, FRANTZ distributed “prescriptions” for 2,835 30mg oxycodone
pills, 294 5mg methadone, and 45 100mcg/hr fentanyl patches to FULK.

47. In August 2014, FRANTZ distributed “prescriptions” for 1,575 30mg oxycodone
pills, and 266 Smg methadone to FULK.

48. In September 2014, FRANTZ distributed “prescriptions” for 1,512 30mg
oxycodone pills, 560 Smg methadone to FULK.

49. In October 2014, FRANTZ distributed “prescriptions” for 1,890 30mg oxycodone
pills, 448 5mg methadone, and 15 100mcg/hr fentanyl patches to FULK.

50. In January 2015, FRANTZ distributed “prescriptions” for 2,520 30mg oxycodone
pills, 504 5mg methadone, and 30 100mcg/hr fentanyl patches to FULK.

51. In February 2015, FRANTZ distributed “prescriptions” for 1,680 30mg

oxycodone pills, 336 Smg methadone, and 15 100mcg/hr fentanyl patches to FULK.

12
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 13 of 30. PagelD #: 13

52. In March 2015, FRANTZ distributed “prescriptions” for 1,680 30mg oxycodone
pills, 336 Smg methadone, and 15 100mcg/hr fentanyl patches to FULK.

53. In April 2015, FRANTZ distributed “prescriptions” for 1,680 30mg oxycodone
pills, 336 Smg methadone, 30 100mcg/hr fentanyl patches, and 720 5mg diazepam pills to
FULK.

54. In May 2015, FRANTZ distributed “prescriptions” for 1,617 30mg oxycodone
pills, 336 Smg methadone, and 15 100mcg/hr fentanyl patches to FULK.

55. In June 2015, FRANTZ distributed “prescriptions” for 966 30mg oxycodone pills,
210 10mg oxycodone pills, 251 5mg methadone, and 15 100mcg/hr fentanyl patches to FULK.

56. In July 2015, FRANTZ distributed “prescriptions” for 2,352 30mg oxycodone
pills, 210 10mg oxycodone pills, 672 5mg methadone, 30 100mcg/hr fentanyl patches, and 1,440
Smeg diazepam pills to FULK.

57. In August 2015, FRANTZ distributed “prescriptions” for 756 30mg oxycodone
pills, 189 10mg oxycodone pills, 84 5mg methadone, and 30 100mcg/hr fentanyl patches to
FULK.

58. In September 2015, FRANTZ distributed “prescriptions” for 504 30mg
oxycodone pills, 21 10mg oxycodone pills, 336 5mg methadone, 30 50mcg/hr fentanyl patches,
and 45 100 mcg/hr fentanyl patches to FULK.

59. In October 2015, FRANTZ distributed “prescriptions” for 861 30mg oxycodone
pills, 252 10mg oxycodone pills, 336 Smg methadone to FULK.

60. In November 2015, FRANTZ distributed “prescriptions” for 1,386 30mg
oxycodone pills, 504 5mg methadone, 60 50mcg fentanyl patches, and 60 100mcg/hr fentanyl]

patches to FULK.

13
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 14 of 30. PagelD #: 14

61. In December 2015, FRANTZ distributed “prescriptions” for 924 30mg oxycodone
pills, 336 5mg methadone, 30 50mcg/hr fentanyl patches, and 30 100mcg/hr fentanyl! patches to
FULK.

62. In January 2016, FRANTZ distributed “prescriptions” for 693 30mg oxycodone
pills, 252 Smg methadone to FULK.

63. In February 2016, FRANTZ distributed “prescriptions” for 693 30mg oxycodone
pills, 252 5mg methadone, 30 100mcg/hr fentanyl patches, and 210 5mg diazepam to FULK.

64. In March 2016, FRANTZ distributed “prescriptions” for 924 30mg oxycodone
pills, 336 5mg methadone, 30 50 mcg/hr fentanyl patches, and 30 100mcg/hr fentanyl patches to
FULK.

65. On March 3, 2016, FULK directed one of his customers to pick up oxycodone and
methadone from the pharmacy. At approximately 8:24 p.m., FULK’s customer arrived at the
pharmacy located on Park Avenue in Mansfield, Ohio and picked up 231 30mg oxycodone pills
and 84 5mg methadone pills. At approximately, 8:51 p.m., FULK’s customer dropped off the
oxycodone and methadone to FULK’s residence on North Main Street in Mansfield, Ohio.

66. In April 2016, FRANTZ distributed “prescriptions” for 1,155 30mg oxycodone
pills, 252 5mg methadone, 30 50 mcg/hr fentanyl patches, and 60 100mcg/hr fentanyl! patches to
FULK.

67. In May 2016, FRANTZ distributed “prescriptions” for 693 30mg oxycodone pills
and 30 100mcg/hr fentanyl patches to FULK.

68. In June 2016, FRANTZ distributed “prescriptions” for 462 30mg oxycodone pills,
336 5mg methadone, 30 50 mcg/hr fentanyl patches, and 15 100mcg/hr fentanyl patches to

FULK.

14
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 15 of 30. PagelD #: 15

69. = In July 201 6, FRANTZ distributed “prescriptions” for 693 30mg oxycodone pills,
336 5mg methadone and 165 5mg diazepam pills to FULK.

70. In September 2016, FRANTZ distributed “prescriptions” for 462 30mg
oxycodone pills, 252 5mg methadone, 30 5mg diazepam, and 30 100mcg/hr fentanyl patches to
FULK.

71. In October 2016, FRANTZ distributed “prescriptions” for 231 30mg oxycodone
pills, 168 5mg methadone, 30 100mcg/hr fentanyl patches, and 45 Smg diazepam pills to FULK.

72. In November 2016, FRANTZ distributed “prescriptions” for 924 30mg
oxycodone pills, 336 5mg methadone, and 30 100mcg/hr fentanyl patches to FULK.

73. In December 2016, FRANTZ distributed “prescriptions” for 924 30mg oxycodone
pills, 336 5mg methadone, 30 50mcg/hr fentanyl patches, and 30 100mcg/hr fentanyl patches to
FULK.

74. In January 2017, FRANTZ distributed “prescriptions” for 693 30mg oxycodone
pills, and 168 5mg methadone to FULK.

75. In February 2017, FRANTZ distributed “prescriptions” for 942 30mg oxycodone
pills, 280 Smg methadone, and 30 100mcg/hr fentanyl patches to FULK.

76. In March 2017, FRANTZ distributed “prescriptions” for 462 30mg oxycodone
pills and 84 5mg methadone to FULK.

77. In April 2017, FRANTZ distributed “prescriptions” for 924 30mg oxycodone pills
and 35 5mg methadone to FULK.

78. In May 2017, FRANTZ distributed “prescriptions” for 651 30mg oxycodone pills,
63 10mg oxycodone pills, 11 Smg methadone, 60 50mcg/hr fentanyl patches, and 60 100mcg/hr

fentanyl patches to FULK.

15
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 16 of 30. PagelD #: 16

79. On May 9, 2017, at approximately 10:40 p.m., FULK and FRANTZ had a text
message conversation on the telephone. During the conversation, Fulk asked, “Can I come by
and get my prescriptions from you on Thursday?? I thought the note you sent me meant I had an
appointment scheduled on the 5th. When I called the office to confirm they said they couldn’t
get me in until the end of the month. Is that ok with you or do you need to see me sooner than
that??” FRANTZ responded, “Yes, but need to move appointment to Friday pm either 5/19 or
5/26. Ask for 2 slot appointment. Next Rx need to start weaning oxycodone. Do you have a
preference how to do? This is not optional. My time is running out.” FULK replied, “Pm not
sure... can you call me tonight??”

80. On May 25, 2017, at approximately 7:03 am., FULK and FRANTZ had a text
message conversation on the telephone. During the conversation, FULK asked, “Can I please
pick up my two prescriptions from you today so I can get them to the pharmacy. I will be in
tomorrow late in the day to see you for my appt.” FRANTZ responded, “Ok.” FULK
responded, “Thank you very much!!”

81. On June 7, 2017, at approximately 10:43 p.m., FULK and FRANTZ had a text
message conversation on the telephone. During the conversation, FULK asked, “Can I please
get my prescription from you tomorrow morning?” FRANTZ replied, “Only if the Cavs win.”
FULK replied, “I’m watching right now!!! Go Cavs!!”

82. In June 2017, FRANTZ distributed “prescriptions” for 420 30mg oxycodone pills
to FULK.

All in violation of Title 21, United States Code, Section 846.

16
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 17 of 30. PagelD #: 17

COUNT 2
(Distribution of Fentanyl, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

83. On or about February 9, 2018, in the Northern District of Ohio, Eastern Division,
Defendant CHRISTOPHER FULK did knowingly and intentionally distribute a mixture and
substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in
violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(C).

COUNT 3
(Possession with Intent to Distribute Fentanyl and Oxycodone,
21 U.S.C. § 841(a)(1))
The Grand Jury further charges:

84. On or about February 11, 2018, in the Northern District of Ohio, Eastern
Division, Defendant CHRISTOPHER FULK did knowingly and intentionally possess with intent
to distribute a mixture and substance containing a detectable amount of oxycodone and fentanyl,
Schedule II controlled substances, in violation of Title 21, United States Code, Section 841(a)(1),
(b)(C).

COUNTS 4-74
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

85. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

86. On or about the following dates in the Northern District of Ohio, Eastern
Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a
mixture and substance containing a detectable amount of oxycodone, fentanyl, and methadone,

Schedule II controlled substances, and diazepam, a Schedule IV controlled substance, by issuing

17
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 18 of 30. PagelD #: 18

“prescriptions” outside the usual course of professional practice and not for a legitimate medical

purpose, as indicated below:

 

Date Rx

Date Rx

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Written Filled Customer Substance Strength Oty
4 8/29/2014 | 8/29/2014 Fulk Oxycodone 30 Mg 378
5 8/29/2014 | 8/29/2014 Fulk Methadone 5 Mg 112
6 9/4/2014 | 9/04/2014 Fulk Methadone 5 Mg 112
7 9/4/2014 | 9/04/2014 Fulk Oxycodone 30 Mg 378
8 9/10/2014 | 9/10/2014 Fulk Methadone 5 Mg 112
9 9/10/2014 | 9/10/2014 Fulk Oxycodone 30 Mg 378
10 9/10/2014 | 9/16/2014 Fulk Oxycodone 30 Mg 378
11 9/10/2014 | 9/16/2014 Fulk Methadone 5 Mg 112
12 9/22/2014 | 9/22/2014 Fulk Methadone 5 Mg 112
13 9/22/2014 | 9/29/2014 Fulk Methadone 5 Mg 112
14 9/22/2014 | 9/29/2014 Fulk © Oxycodone 30 Mg 378
15 10/5/2014 | 10/5/2014 Fulk Methadone 5 Mg 112
16 10/5/2014 | 10/5/2014 Fulk Oxycodone 30 Mg 378
17 10/11/2014 | 10/11/2014 Fulk Methadone 5 Mg 112
18 10/11/2014 | 10/11/2014 Fulk Oxycodone 30 Mg 378
Fentanyl
19 | 10/11/2014 | 10/14/2014 Fulk Transdermal 100 Mcg/Hr 15
System
20 | 10/15/2014 | 10/18/2014 Fulk Oxycodone 30 Mg 378
21 10/15/2014 | 10/18/2014 Fulk Methadone 5 Mg 112
22 10/24/2014 | 10/25/2014 Fulk Oxycodone 30 Mg 378
23 10/24/2014 | 10/25/2014 Fulk Methadone 5 Mg 112
24 10/31/2014 | 11/1/2014 Fulk Oxycodone 30 Mg 378
25 1/2/2015 1/2/2015 Fulk Oxycodone 30 Mg 420
26 1/2/2015 1/2/2015 Fulk Methadone 5 Mg 84
27 1/2/2015 1/5/2015 Fulk Methadone 5 Mg 84
28 1/2/2015 1/5/2015 Fulk Oxycodone 30 Mg 420
Fentanyl
29 1/2/2015 1/5/2015 Fulk Transdermal 100 Mcg/Hr 15
System
30 1/15/2015 | 1/16/2015 Fulk Oxycodone 30 Mg 420
31 1/15/2015 | 1/16/2015 Fulk Methadone 5 Mg 84
32 1/15/2015 | 1/22/2015 Fulk Oxycodone 30 Mg 420
33 1/15/2015 | 1/24/2015 Fulk Methadone 5 Mg 84
34 1/30/2015 | 1/30/2015 Fulk Methadone 5 Mg 84
35 1/30/2015 | 1/30/2015 Fulk Oxycodone 30 Mg 420

 

18

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 19 of 30. PagelD #: 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36 1/30/2015 | 2/5/2015 Fulk Methadone 5 Mg 84
37 1/30/2015 | 2/5/2015 Fulk Oxycodone 30 Mg 420
Fentanyl
38 1/30/2015 | 2/13/2015 Fulk Transdermal 100 Mcg/Hr 15
System
39 2/11/2015 | 2/12/2015 Fulk _ Oxycodone 30 Mg 420
40 2/11/2015 | 2/12/2015 Fulk - Methadone 5 Mg 84
4] 2/11/2015 | 2/19/2015 Fulk Oxycodone 30 Mg 420
42 2/11/2015 | 2/19/2015 Fulk Methadone 5 Mg 84
43 2/25/2015 | 2/26/2015 Fulk Oxycodone 30 Mg 420
44 2/25/2015 | 2/26/2015 Fulk Methadone 5 Mg 84
45 2/25/2015 | 3/5/2015 Fulk Oxycodone 30 Mg 420
46 2/25/2015 | 3/5/2015 Fulk Methadone 5 Mg 84
Fentanyl
47 2/25/2015 | 3/12/2015 Fulk _ Transdermal 100 Mcg/Hr 15
System
48 3/12/2015 | 3/12/2015 Fulk _ Oxycodone 30 Mg 420
49 3/12/2015 | 3/12/2015 Fulk Methadone 5 Mg 84
50 3/12/2015 | 3/19/2015 Fulk Methadone 5 Mg 84
51 3/12/2015 | 3/19/2015 Fulk Oxycodone 30 Mg 420
52 3/25/2015 | 3/26/2015 Fulk Oxycodone 30 Mg 420
53 3/25/2015 | 3/26/2015 Fulk Methadone 5 Mg 84
54 3/25/2015 | 4/2/2015 Fulk Methadone 5 Mg 84
Fentanyl
55 3/25/2015 | 4/2/2015 Fulk Transdermal 100 Mceg/Hr 15
System
56 3/25/2015 | 4/3/2015 Fulk Oxycodone 30 Mg 420
57 4/3/2015 4/3/2015 Fulk Diazepam 5 Mg 240
58 4/3/2015 | 5/29/2015 Fulk Diazepam 5 Mg 240
59 4/9/2015 4/9/2015 Fulk Oxycodone 30 Mg 420
60 4/9/2015 4/9/2015 Fulk Methadone 5 Mg 84
61 4/9/2015 | 4/15/2015 Fulk Oxycodone 420
62 4/9/2015 | 4/15/2015 Fulk Methadone 5 Mg 84
Fentanyl
63 4/9/2015 | 4/15/2015 Fulk Transdermal 100 Mcg/Hr 15
System
64 4/23/2015 | 4/24/2015 Fulk Oxycodone 30 Mg 420
65 4/23/2015 | 4/24/2015 Fulk Methadone 5 Mg 84
66 4/3/2015 | 4/30/2015 Fulk Diazepam 5 Mg 240
67 | 4/30/2015 | 5/1/2015 Fulk ee 30 30 Mg 420
68 4/30/2015 | 5/1/2015 Fulk Methadone 5 Mg 84

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 20 of 30. PagelD #: 20

 

 

 

 

 

 

 

 

 

 

 

 

 

Fentanyl
69 4/23/2015 | 5/7/2015 Fulk Transdermal 100 Mcg/Hr 15
System
70 5/6/2015 5/7/2015 Fulk Oxycodone 30 Mg 420
71 5/6/2015 5/8/2015 Fulk Methadone 5 Mg 84
72 5/6/2015 | 5/14/2015 Fulk Oxycodone 30 Mg 420
73 5/6/2015 | 5/14/2015 Fulk Methadone 5 Mg 84
Fentanyl
74 5/6/2015 | 5/29/2015 Fulk _ Transdermal 100 Mcg/Hr 15
System

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

The Grand Jury further charges:

87.

COUNTS 75-117
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury reincorporates by reference the allegations set forth in paragraphs

1 through 20 of this Indictment as if fully set forth herein.

88.

On or about the following dates in the Northern District of Ohio, Eastern

Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a

mixture and substance containing a detectable amount of oxycodone and fentanyl, Schedule II

controlled substances, and alprazolam, a Schedule IV controlled substance, by issuing

“prescriptions” outside the usual course of professional practice and not for a legitimate medical

purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Rx Date Rx
Count Written “Filled | <uStomer Substance Strength | Oty
Fentanyl 100
75 8/29/2014 9/5/2014 T.C, Transdermal 10
Mcg/Hr
System
76 8/29/2014 9/5/2014 T.C, Oxycodone 30Mg | 270
77 8/29/2014 9/5/2014 T.C, Alprazolam 1 Mg 150
78 8/29/2014 --- T.C. OxyContin 80 Mg 180
79 9/23/2014 10/1/2014 T.C. Alprazolam i Mg 150
Fentanyl 100
80 9/23/2014 10/1/2014 T.C, Transdermal 10
Mcg/Hr
System

 

20

 

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 21 of 30. PagelD #: 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81 9/23/2014 10/1/2014 T.C, Oxycodone 30 Mg | 270
82 9/23/2014 --- T.C. Oxycodone 80 Mg 180
83 10/9/2014 10/27/2014 T.C, Alprazolam 1 Mg 150
84 10/9/2014 10/27/2014 T.C. Oxycodone 30Mg | 270
Fentanyl 100
85 10/9/2014 10/27/2014 T.C, Transdermal 10
Mcg/Hr
System
86 10/9/2014 --- T.C. OxyContin 80 Mg 180
87 11/20/2014 11/20/2014 T.C. Oxycodone 80 Mg 180
88 11/20/2014 11/20/2014 T.C, Oxycodone 30Mg | 270
Fentanyl 100
89 11/20/2014 11/20/2014 T.C. Transdermal 10
Mceg/Hr
System
90 11/20/2014 --- T.C, Alprazolam 1 Mg 150
91 12/6/2014 12/15/2014 T.C, Oxycodone 80 Mg 180
, Fentanyl 100
92 12/6/2014 12/15/2014 T.C. Transdermal 10
Mceg/Hr
System
93 12/6/2014 12/15/2014 T.C. Oxycodone 30Mg | 270
94 12/6/2014 12/15/2014 T.C. Alprazolam 1 Mg 150
95 1/6/2015 --- T.C. Alprazolam 1 Mg 150
96 1/6/2015 1/8/2015 T.C. Oxycodone 80 Mg 180
Fentanyl 100
97 1/6/2015 1/12/2015 T.C. Transdermal 10
Mceg/Hr
System
98 1/6/2015 1/12/2015 T.C. Oxycodone 30 Mg 270
99 1/22/2015 2/3/2015 T.C. Oxycodone 80 Mg 180
100 1/22/2015 --- T.C. Oxycodone 30Mg_ | 270
101 1/22/2015 --- T.C. Alprazolam 1 Mg 150
Fentanyl 100
102 1/22/2015 --- T.C, Transdermal 10
Mcg/Hr
System
103 2/25/2015 3/2/2015 T.C, Oxycodone 80 Mg 180
104 2/25/2015 3/4/2015 T.C. Oxycodone 30Mg | 270
Fentanyl 100
105 2/25/2015 3/4/2015 T.C. Transdermal 10
Mceg/Hr
System
106 2/25/2015 3/4/2015 T.C, Alprazolam 1 Mg 150
107 3/27/2015 3/28/2015 T.C. Oxycodone 80 Mg 180
Fentanyl! 100
108 3/27/2015 --- T.C. Transdermal 10
Mceg/Hr
System
109 3/27/2015 --- T.C. Oxycodone 30 Mg 270
110 3/27/2015 --- T.C. Alprazolam 1 Mg 150
111 4/22/2015 4/23/2015 T.C. Oxycodone 80 Mg 180

 

21

 
 

 

 

 

 

 

Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 22 of 30. PagelD #: 22
112 4/22/2015 4/27/2015 T.C. Alprazolam 1 Mg 150
113 4/22/2015 4/27/2015 T.C, Oxycodone 30 Mg_ | 270

Fentanyl 100
114 4/22/2015 4/27/2015 T.C, . Transdermal 10
Mcg/Hr
System
115 4/25/2015 5/19/2015 T.C, Oxycodone 30Mg_ | 270
116 4/25/2015 5/19/2015 T.C. Oxycodone 80 Mg 180
Fentanyl 100
117 4/25/2015 5/19/2015 T.C, Transdermal 10
Mcg/Hr
System

 

 

 

 

 

 

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

The Grand Jury further charges:

89.

COUNTS 118-124
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

1 through 20 of this Indictment as if fully set forth herein.

90.

On or about the following dates in the Northern District of Ohio, Eastern

The Grand Jury reincorporates by reference the allegations set forth in paragraphs

Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a

mixture and substance containing a detectable amount of hydrocodone and oxycodone, Schedule

II controlled substances, and temazepam, a Schedule IV controlled substance, by issuing

“prescriptions” outside the usual course of professional practice and not for a legitimate medical

purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count pate ea Customer Substance Strength Oty
118 | 10/31/2014 | 11/23/2014 |_ RLF. Oxycodone 60Mg | 360
119 | 10/31/2014 | 11/23/2014 R.L.F. | APAP-Hydrocodone | >> Me 720
120 | 1/26/2015 | 2/2/2015 | RLF. Oxycodone 60 Mg | 360
121 | 1/26/2015 | 2/2/2015 | R.L.F. | APAP-Hydrocodone | > el 720
122 | 4/22/2015 | 5/1/2015 | RLE. Oxycodone 60 Mg | 360
123 | 4/22/2015 | 5/1/2015 | RLF. | APAP-Hydrocodone | > Me 720
124 | 4/22/2015 | 5/1/2015 R.L.F. Temazepam 30 Mg 90

 

22

 

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 23 of 30. PagelD #: 23

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

COUNTS 125-140

(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

91.

The Grand Jury reincorporates by reference the allegations set forth in paragraphs

1 through 20 of this Indictment as if fully set forth herein.

92.

On or about the following dates in the Northern District of Ohio, Eastern

Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a

mixture and substance containing a detectable amount of hydrocodone and oxycodone, Schedule

II controlled substances, and tramadol, a Schedule [V controlled substance, by issuing

“prescriptions” outside the usual course of professional practice and not for a legitimate medical

purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Rx Date Rx

Count Written "Filled - Customer Substance Strength | Qty

125 | 10/15/2014 | 10/16/2014 RK. Hydrocodone Bi- | 325Mg-10 | J 9,
Acetaminophen Mg

126 | 10/22/2014 | 10/22/2014|  RKF. Tramadol 50Mg | 100

127 | 10/22/2014 | 10262014; REF. Hydrocodone Bir | 325Mg-10 | J 4,
Acetaminophen Mg

128 | 10/22/2014 | 10/31/2014) RKF. Tramadol 50Mg_| 720

129 | 10/22/2014 | 10/31/2014 RK. Hydrocodone Biv | 325 Mg-10 | ong
Acetaminophen Mg

130 | 1/7/2015 | 1/7/2015 RKE. Hydrocodone Bi- | 325 Mg-10 | jog
Acetaminophen Mg

131 | 1/7/2015 | 1102015 REF. Tramadol 50Mz_| 100

132 | 1/7/2015 | 1/21/2015 | RK. Tramadol 50Mg_ | 720

133. 1/7/2015 | 1/21/2015 | RK.F. | APAP-Hydrocodone te 900

134 | 4/7/2015 | 4/11/2015 | RKE. Tramadol 50Mzg | 180

35 | 4701s | 4192015 | REF. Hydrocodone Bi- | 325 Mg-10 | j99
Acetaminophen Mg

36 | 472015 | 47302015 | REF. Hydrocodone Bi- | 325Mg-10 | 49,
Acetaminophen Mg

 

23

 
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 24 of 30. PagelD #: 24

 

 

 

 

 

 

 

 

 

 

 

137 | 4/7/2015 | 5/10/2015 | REF. Tramadol 50Me | 180
138 | 4/7/2015 | 6/10/2015 | RKF. Tramadol 50Mz_| 180
139 | 5/5/2015 | so201s | RK. Hydrocodone Bi- | 325 Mg-10_ | 99
Acetaminophen Mg
325 Mo-10
140 | 5/5/2015 | 5/22/2015 | RKF. | APAP-Hydrocodone Me 100

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

COUNTS 141-155

(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

93.

1 through 20 of this Indictment as if fuily set forth herein.

94.

On or about the following dates in the Northern District of Ohio, Eastern

The Grand Jury reincorporates by reference the allegations set forth in paragraphs

Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a

mixture and substance containing a detectable amount of oxycodone, a Schedule II controlled

substances, and lorazepam, a Schedule IV controlled substance, by issuing “prescriptions”

outside the usual course of professional practice and not for a legitimate medical purpose, as

 

 

 

 

 

 

 

 

 

 

 

 

 

indicated below:

Count} BateRx | Date Rs | Customer | Substance | Strength | Qty
141 8/15/2014 8/15/2014 JF. Oxycodone 80 Mg 56
142 8/15/2014 8/22/2014 JF. Lorazepam 1 Mg 270
143 8/15/2014 | 9/15/2014 JF. Oxycodone 80 Mg 360
144 | 11/11/2014 | 11/11/2014 J.F. Lorazepam 1 Mg 30
145 | 11/11/2014 | 11/11/2014 JF. Oxycodone 80 Mg 40
146 | 11/11/2014 | 11/18/2014 JF. Lorazepam 1 Mg 270
147 | 11/11/2014 | 11/18/2014 J.F. Oxycodone 80 Mg 360
148 1/13/2015 1/13/2015 JF. Lorazepam 1 Mg 30
149 1/13/2015 1/13/2015 J.F. Oxycodone 80 Mg 40
150 1/13/2015 1/22/2015 JF. Lorazepam 1 Mg 270
15] 1/13/2015 2/9/2015 J.F. Oxycodone 80 Mg 360
152 3/30/2015 3/30/2015 JF. Oxycodone 80 Mg 56

 

 

 

 

 

 

 

 

24

 

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 25 of 30. PagelD #: 25

 

 

 

 

 

 

 

 

 

 

153 3/30/2015 3/30/2015 JF. Lorazepam 1 Mg 42
154 3/30/2015 4/21/2015 J.F. Oxycodone 80 Mg 360
155 3/30/2015 4/21/2015 J.F. Lorazepam 1 Mg 270

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

COUNTS 156-171
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

95. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

96. On or about the following dates in the Northern District of Ohio, Eastern
Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a
mixture and substance containing a detectable amount of oxycodone and methadone, Schedule IT

controlled substances, by issuing “prescriptions” outside the usual course of professional practice

and not for a legitimate medical purpose, as indicated below:

 

Date Rx

Date Rx

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Witten Filled | CUStomer Substance Strength | Qty
156 | 8/21/2014 | 8/25/2014 M.C. Methadone 10 Mg 480
157 | 8/21/2014 | 8/25/2014 M.C. Oxycodone 15 Mg 90
158 | 8/21/2014 | 9/23/2014 M.C. Methadone 10 Mg 480
159 | 8/21/2014 | 9/23/2014 M.C. Oxycodone 15 Mg 90
160 | 10/9/2014 | 10/23/2014 M.C. Methadone 10 Mg 480
161 10/9/2014 | 10/23/2014 M.C. Oxycodone 15 Mg 90
162 | 12/22/2014 | 1/20/2015 MC, Oxycodone 15 Mg 90
163 | 12/22/2014 | 1/22/2015 M.C. Methadone 10 Mg 480
164 | 2/16/2015 | 2/21/2015 M.C. Oxycodone 15 Mg 90
165 | 2/16/2015 | 2/21/2015 M.C. Methadone 10 Mg 480
166 | 2/16/2015 | 3/23/2015 MC, Oxycodone 15 Mg 90
167 | 2/16/2015 | 3/23/2015 M.C. Methadone 10 Mg 480
168 | 4/16/2015 | 4/20/2015 M.C. Oxycodone 15 Mg 90
169 | 4/16/2015 | 4/22/2015 M.C. Methadone 10 Mg 480
170 | 4/16/2015 | 5/21/2015 M.C. Oxycodone 15 Mg 90
171 | 4/16/2015 | 5/21/2015 MC, Methadone 10 Mg 480

 

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

25

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 26 of 30. PagelD #: 26

COUNTS 172-197
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

97. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

98. On or about the following dates in the Northern District of Ohio, Eastern
Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a
mixture and substance containing a detectable amount of oxycodone and methadone, Schedule II
controlled substances, and clonazepam and zolpidem, Schedule IV controlled substances, by
issuing “prescriptions” outside the usual course of professional practice and not for a legitimate

medical purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Rx Date Rx
Count Written Filled Customer Substance Strength Oty
172 | 08/15/2014 | 8/15/2014 M.H. Methadone 10 Mg 720
173 | 08/15/2014 | 8/15/2014 M.H. Clonazepam 0.5 Mg 60
Oxycodone / 325 Mg-10
174 | 08/15/2014 | 8/15/2014 M.H. APAP Me 120
Oxycodone / 325 Mg-10
175 | 8/15/2014 | 9/12/2014 M.H. APAP Mg 120
176 | 8/15/2014 | 9/12/2014 M.H. Methadone 10 Mg 720
177 | 8/15/2014 | 9/21/2014 M.H. Clonazepam 0.5 Mg 60
Oxycodone / 325 Mg-10
178 | 10/23/2014 ; 10/23/2014 M.H. APAP Mg 120
179 | 10/23/2014 | 10/23/2014 M.H. Zolpidem 10 Mg 30
180 | 10/23/2014 | 10/23/2014 M.H. Clonazepam 0.5 Mg 60
181 | 10/23/2014 | 10/23/2014 M.H. Methadone 10 Mg 720
182 | 10/23/2014 | 11/29/2014 M.H. Clonazepam 0.5 Mg 60
183 | 12/22/2014 | 1/19/2015 M.H. Methadone 10 Mg 720
Oxycodone / 325 Mg-10
184 | 12/22/2014 | 1/19/2015 M.H. "APAP Mg 120
Oxycodone / 325 Mg-10
185 | 2/16/2015 | 2/16/2015 M.H. "APAP Me 120
186 | 2/16/2015 | 2/16/2015 M.H. Methadone 10 Mg 720
187 | 2/16/2015 | 2/18/2015 M.H. Clonazepam 0.5 Mg 60
Oxycodone / 325 Mg-10
188 | 2/16/2015 | 3/16/2015 M.H. APAP Me 120

 

26

 
Case: 1:19-cr-00489-BYP Doc #:1 Filed: 08/14/19 27 of 30. PagelD #: 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

189 | 2/16/2015 | 3/16/2015 M.H. Methadone 10 Mg 720

190 | 2/16/2015 | 3/17/2015 M.H. Clonazepam 0.5 Mg 60
Oxycodone / 325 Mg-10

191 | 4/10/2015 | 4/10/2015 M.H. "APAP Me 120

192 | 4/10/2015 | 4/10/2015 M.H. Methadone 10 Mg 720

193 | 4/10/2015 | 4/12/2015 M.H. Clonazepam 0.5 Mg 60

194 | 4/30/2015 | 5/1/2015 M.H. Zolpidem 10 Mg 30

195 | 4/10/2015 | 5/7/2015 M.H. Clonazepam 0.5 Mg 60

196 | 4/10/2015 | 5/7/2015 M.H. Methadone 10 Mg 720
Oxycodone / 325 Mg-10

197 | 4/10/2015 | 5/8/2015 M.H. “APAP Me 120

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

COUNTS 198-230
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

99. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

100. On or about the following dates in the Northern District of Ohio, Eastern
Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a
mixture and substance containing a detectable amount of oxycodone and amphetamines,
Schedule II controlled substances, and alprazolam, a Schedule IV controlled substance, by
issuing “prescriptions” outside the usual course of professional practice and not for a legitimate

medical purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

Count wate a Customer Substance . Strength Oty
198 7/5/2014 8/8/2014 M.V. Oxycodone 30 Mg 300
199 8/12/2014 | 8/18/2014 M.V. Oxycodone 30 Mg 300
200 | 8/19/2014 | 8/19/2014 M.V. Oxycodone 15 Mg 240
201 8/12/2014 | 8/28/2014 M.V. Oxycodone 30 Mg 300
202 | 8/12/2014 | 9/6/2014 M.V. Oxycodone 30 Mg 300
Mixed

203 9/9/2014 | 9/13/2014 M.V. Amphetamine 30 Mg 30
Salts

204 9/9/2014 | 9/15/2014 M.V. Oxycodone 15 Mg 240

 

 

 

 

 

27
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 28 of 30. PagelD #: 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

205 9/9/2014 | 9/15/2014 M.V. Oxycodone 30 Mg 300
206 9/9/2014 | 9/30/2014 M.V. Oxycodone 30 Mg 300
207 9/9/2014 | 10/10/2014 M.V. Oxycodone 30 Mg 300
Mixed
208 10/9/2014 | 10/10/2014 M.V. Amphetamine 30 Mg 30
Salts
209 | 10/9/2014 | 10/10/2014 M.V. Oxycodone 15 Mg 240
210 | 10/9/2014 | 10/22/2014 M.V. Oxycodone 30 Mg 300
211 10/9/2014 | 11/1/2014 M.V. Oxycodone 30 Mg 300
212 | 1/13/2015 | 1/13/2015 M.V. Oxycodone 15 Mg 240
213 1/13/2015 | 1/13/2015 M.V. Alprazolam 0.5 Mg 30
Mixed
214 | 1/13/2015 | 1/13/2015 M.V. Amphetamine 30 Mg 30
Salts
215 1/13/2015 | 1/15/2015 M.V. Oxycodone 30 Mg 300
216 | 1/13/2015 | 1/29/2015 M.V. Oxycodone 30 Mg 300
217 | 1/13/2015 | 2/7/2015 M.V. Oxycodone 30 Mg 300
218 2/12/2015 | 2/14/2015 M.V. Oxycodone 15 Mg 240
Mixed
219 | 2/12/2015 | 2/14/2015 M.V. Amphetamine 30 Mg 30
Salts
220 | 2/12/2015 | 2/15/2015 M.V. Oxycodone 30 Mg 300
221 =| 2/12/2015 | 2/27/2015 M.V. Oxycodone 30 Mg 300
222 | 2/12/2015 | 3/7/2015 M.V. Oxycodone 30 Mg 300
223 3/9/2015 | 3/17/2015 M.V. Oxycodone 30 Mg 300
Mixed
224 3/9/2015 | 3/17/2015 M.V. Amphetamine 30 Mg 30
. Salts
225 |. 3/9/2015 | 3/29/2015 M.V. Oxycodone 30 Mg 300
226 3/9/2015 4/7/2015 M.V. Oxycodone 30 Mg 300
Mixed
227 | 4/14/2015 | 4/19/2015 M.V. Amphetamine 30 Mg 30
Salts
228 | 4/14/2015 | 4/19/2015 M.V. Oxycodone 15 Mg 240
229 | 4/14/2015 | 4/19/2015 M.V. Oxycodone 30 Mg 300
230 | 4/14/2015 | 5/5/2015 M.V. Oxycodone 30 Mg 300

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).

28

 
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 29 of 30. PagelD #: 29

COUNTS 231-240
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

101. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

102. On or about the following dates in the Northern District of Ohio, Eastern
Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a
mixture and substance containing a detectable amount of methadone, a Schedule II controlled
substance, by issuing “prescriptions” outside the usual course of professional practice and not for

a legitimate medical purpose, as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date Rx Date Rx | Customer Substance Strength Oty
Written Filled
231- | 8/14/2014 | 8/14/2014 R.G. Methadone 10 Mg 420
232 | 8/14/2014 | 9/12/2014 R.G. Methadone 10 Mg 420
233 10/8/2014 | 10/11/2014 R.G. Methadone 10 Mg 420
234 | 10/8/2014 --- R.G. Methadone 10 Mg 420
235 | 12/8/2014 | 12/8/2014 R.G. Methadone 10 Mg 420
236 | 12/8/2014 --- R.G. Methadone 10 Mg 420
237 | 1/27/2015 | 1/29/2015 R.G. Methadone 10 Mg 480
238 1/27/2015 --- R.G. Methadone 10 Mg 480
239 | 3/24/2015 a" R.G. Methadone 10 Mg 480
240 | 3/24/2015 | 3/30/2015 RG. Methadone 10 Mg 480

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

COUNTS 241-242
(Distribution of Controlled Substances, 21 U.S.C. § 841(a)(1))

The Grand Jury further charges:

103. The Grand Jury reincorporates by reference the allegations set forth in paragraphs
1 through 20 of this Indictment as if fully set forth herein.

104. On or about the following dates in the Northern District of Ohio, Eastern

Division, Defendant GARY FRANTZ did knowingly and intentionally distribute and dispense a

29
Case: 1:19-cr-00489-BYP Doc #: 1 Filed: 08/14/19 30 of 30. PagelD #: 30

mixture and substance containing a detectable amount of methadone, a Schedule IT controlled

substance, and clonazepam, a Schedule IV controlled substance, by issuing “prescriptions”

outside the usual course of professional practice and not for a legitimate medical purpose, as

indicated below:

 

 

 

 

 

 

 

 

 

 

 

Count | Date Rx Date Rx | Customer Substance Strength Oty
Written Filled

241 8/26/2014 | 8/26/2014 L.T. Clonazepam 0.5 Mg 90

242 | 8/26/2014 | 8/26/2014 L.T. Methadone 10 Mg 360

 

 

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(C), and (b)(2).
FORFEITURE
The Grand Jury further charges:

105. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Counts | through 242 are incorporated herein by reference. Asa
result of the foregoing offenses, Defendants GARY FRANTZ and CHRISTOPHER FULK shall
forfeit to the United States any and all property constituting, or derived from, any proceeds they
obtained, directly or indirectly, as the result of such violations; and any and all of their property
used or intended to be used, in any manner or part, to commit or to facilitate the commission of

such violations.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

30
